Citation Nr: 1716324	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  14-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for fracture right ankle, post-traumatic arthritis.

2.  Entitlement to an initial rating in excess of 30 percent for pain disorder associated with psychological factors and a general medical condition.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected right ankle disability and/or pain disorder.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right ankle disability and/or pain disorder.

5.  Entitlement to service connection for a left ankle disability, claimed as secondary to the service-connected right ankle disability and/or pain disorder.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1960 to August 1964, and from October 1964 to November 1965.  He also had service in the Army National Guard from March 1958 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran filed a Notice of Disagreement with respect to the issues of entitlement to increased ratings for the right ankle disability and pain disorder, and entitlement to service connection for a bilateral wrist disability, a right hip disability, a bilateral knee disability, a left leg disability, a left ankle disability, a blood clot, erectile dysfunction, prostate cancer, and entitlement to TDIU, he limited his appeal on his October 2014 VA Form 9 to entitlement to increased ratings for the right ankle disability and the pain disorder, and entitlement to service connection for a bilateral knee disability and a left ankle disability.  Thus, although the Veteran's representative erroneously included these issues in the April 2017 brief, the Board concludes that the issues of entitlement to service connection for a bilateral wrist disability, a right hip disability, a left leg disability, a blood clot, erectile dysfunction, and prostate cancer are not currently in appellate status.

Although the Veteran did not include the issue of entitlement to TDIU on his VA Form 9, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran's representative indicated that the Veteran was unable to work as a result of his service-connected right ankle disability and pain disorder.  See, e.g., April 2017 brief.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

On his appeal on a VA Form 9, the Veteran requested a Video Conference hearing.  However, that same month, the Veteran indicated that he wished to withdraw his request for a Video Conference hearing.  As such, the Board may proceed on the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that there are no VA treatment records associated with the file after 2014, and the Veteran has indicated regular treatment for his disabilities.  The AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").


Next, the Board observes that the Veteran is unemployed and in receipt of Social Security Administration (SSA) benefits.  See May 2012 VA treatment record.  Although it is unclear whether the Veteran is in receipt of SSA disability or retirement benefits, as these records may be relevant to the claims on appeal, the AOJ should attempt obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

With respect to the claim for entitlement to an increased rating for fracture right ankle, post traumatic arthritis, the Board observes that the Veteran was last afforded a VA examination in September 2012, and evidence recently added to the file indicates that his symptomatology may have worsened.  In particular, in January 2017, the Veteran submitted private treatment records pertaining to his right ankle.  In a private treatment record dated in October 2016, the Veteran reported constant right ankle pain of a 10/10 severity.  The Veteran indicated that his right ankle pain had progressed to the point where it was difficult to walk.  His range of motion measurements (plantar flexion) had decreased since his last examination.  In January 2017, the Veteran had limited range of motion of the right ankle with pain and crepitation.  His physician discussed other treatment options, including an ankle fusion or possible replacement.  With respect to the claim for entitlement to an initial increased rating for pain disorder associated with psychological factors and a general medical condition, the Board observes that the Veteran was last afforded a VA examination in August 2012.  

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence suggesting that the Veteran's service-connected right ankle disability may have worsened and the Board's instruction for the AOJ to obtain updated VA treatment records, the Board finds that under the duty to assist, contemporaneous VA examinations are necessary to clarify the current severity of the Veteran's fracture right ankle, post traumatic arthritis and pain disorder associated with psychological factors and a general medical condition.

With respect to the claims for entitlement to service connection for a right knee disability, a left knee disability, and a left ankle disability, the Board observes that the Veteran was afforded VA examinations for these claimed conditions in September 2012.  With respect to the knees, the examiner diagnosed bilateral degenerative joint disease of the knees.  With respect to the left ankle, the examiner noted that there was no x-ray evidence of arthritis of the left ankle.  The examiner did not render a diagnosis for the left ankle.  

Despite finding no evidence of arthritis of the left ankle, the examiner found that the Veteran's left ankle arthritis and bilateral knee arthritis were less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of this conclusion, the examiner cited to medical literature which noted that autopsies indicated evidence of osteoarthritis in weight-bearing joints of almost all persons by the age of 45 years old.  The examiner noted further that the medical literature indicated that radiographic evidence of osteoarthritis was found in up to 85 percent of people older than 65 years of age.  The examiner explained that the Veteran was 72 years old and his arthritis of the left ankle and knees was due to the aging process.  The examiner did not address the aggravation prong of a theory of secondary service connection.  Moreover, the Board notes that in a statement dated in October 2012, the Veteran indicated that his disabilities were also aggravated by his service-connected psychiatric condition. 

Therefore, under the duty to assist, an addendum opinion must be obtained which (a) clarifies whether the Veteran has a currently diagnosed left ankle disability, to include arthritis, and, if so, (b) addresses whether any increase in severity of the Veteran's left ankle disability, and/or right and left knee disability was proximately due to or the result of the service-connected right ankle disability or pain disorder, or was due to the natural progress of this disability.  See 38 C.F.R. § 3.310(b) (2016).

With respect to the claim for entitlement to TDIU, the Board concludes that further development and adjudication of the Veteran's claims for increased ratings for the right ankle disability and the pain disorder may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records, to include any records from the Shreveport VAMC dated from September 2014 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After the above development has been completed, 
	schedule the Veteran for a VA examination to 
	determine the current symptoms, manifestations, and 
	severity of his service-connected right ankle disability.  
	The entire claims file, including a copy of this 
	remand, must be made available to and be reviewed 
	by the examiner.  All tests and studies deemed
   necessary by the examiner should be performed and 
   all findings from such testing should be expressed.

	Range of motion testing should be undertaken for the 
	left and right ankles, to include after repetitive use.  
	The examiner is to report the range of motion 
	measurements in degrees.  The examiner should 
	consider whether there is likely to be additional range 
	of motion loss due to any of the following: (1) during
   flare-ups; (2) after repetitive use over time; (3) in
   weight bearing; and (4) as a result of pain, weakness,
   fatigability, or incoordination.  The examiner should 
   also address whether there is a difference in active 
   range of motion, versus passive range of motion.  If
   so, the examiner is asked to describe the additional 
   loss, in degrees, if possible.  In any event, the 
   examiner should fully describe the functional 
   limitations associated with the damaged joint.  The 
   examiner should also specify whether there is any 
   ankylosis of the right ankle.
   
The examiner should describe the functional impairment caused by the service-connected right ankle disability and its impact on the Veteran's ability to work.  

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
   
4.   After completing the development in steps 1 and 2, 
schedule the Veteran for a VA examination, with an appropriate examiner, to determine the current nature and severity of his service-connected pain disorder associated with psychological factors and a general medical condition.  

   The claims folder, including a copy of this remand, 
   must be made available to the examiner, and the 
   examiner must review the entire claims file 
   conjunction with the examination.  

All relevant tests and studies should be undertaken.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's pain disorder associated with psychological factors and a general medical condition, to include the impact the pain disorder has on his ability to obtain and maintain employment.

A complete rationale should be given for all opinions and conclusions expressed.

5.    After the development in steps 1 and 2 has been
   completed, return the claims file to the examiner who
   provided the September 2012 opinion regarding the
   Veteran's diagnosed right knee arthritis, diagnosed 
   left knee arthritis, and claimed left ankle disability, to 
   obtain an addendum opinion.  If the September 2012
   examiner is not available, the claims file should be
   reviewed by another examiner.  The claims file, 
   including a copy of this remand, should be reviewed
   by the examiner.  If, and only if, determined
   necessary by the VA examiner, the Veteran should be
   scheduled for another VA examination.
   
   The examiner is asked to:
   
   	(a) Clarify whether the Veteran has a currently 
   	diagnosed left ankle disability, to include 
   	arthritis.

		(b) If the Veteran has a currently diagnosed 
		left ankle disability, provide an opinion as to 
		whether it is at least as likely as not (at least a
50 percent probability) that the Veteran's diagnosed left ankle disability was caused or aggravated by his service-connected right ankle disability or his service-connected pain disorder.

(c) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed right and left knee disabilities were caused or aggravated by his service-connected right ankle disability or his service-connected pain disorder. 

In rendering the requested opinion, the examiner should consider and address the medical literature submitted by the Veteran suggesting that an altered gait will cause limping, which causes pain in other joints, to include the article entitled, "Foot Problems Affect the Knee, Hip, and Back."

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  If aggravation is found, the 
		examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
      disability found prior to aggravation; and (2) the 
      increased manifestations which, in the examiner's 
      opinion, are proximately due to the service-connected 
      disability. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

6.    After completing the above development, and any 
	other development deemed necessary, readjudicate 
	the issues on appeal, to include entitlement to TDIU.  
	If any benefit sought on appeal  remains denied, issue 
	a Supplemental Statement of the Case, and provide
   the Veteran and his representative  sufficient time in 
   which to respond.  Then, return the appeal to the
   Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




